Rao, Cliief Judge:
The merchandise covered by the protests enumerated above consists of women’s knit wool sweaters, which were assessed with duty at the rate of 42% per centum ad valorem under item 382.03 of the Tariff Schedules of the United States, as women’s, girls’, or infants’ lace or net wearing apparel, whether or not ornamented and other women’s, girls’, or infants’ wearing apparel, ornamented, and valued over $5 per pound.
It is claimed in said protests that said wool sweaters are properly dutiable at the rate of 20 per centum ad valorem and 37% cents per pound under item 382.57 of said tariff schedules, for other women’s, girls’, or infants’ wearing apparel, not ornamented, and valued over $5 per pound.
These protests have been submitted for decision upon a written stipulation of counsel for the respective parties hereto which reads as follows:
IT IS STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
That the items marked “A”, and checked JD (Import Spec’s Initials) by Import Specialist John 0. Duraccio (Import Spec’s Name) on the invoice covered by the protests enumerated above, and assessed with duty at 42% per centum ad valorem under the provisions of Item 382.03, TSUS, consist of women’s knit wool sweaters.
That said sweaters are, in fact, not lace or net wearing apparel, are not ornamented, and valued at over $5.00 per pound.
It is claimed that said merchandise is properly dutiable at 20 per centum ad valorem and 37% cents per pound under Item 382.57, TSUS, as other women’s wearing apparel, not ornamented: of wool,- knit; other; valued over $5.00 per pound.
*181That the protests be deemed submitted on this stipulation, the protests being limited to the items marked with the letter “A”, as aforesaid.
Upon the agreed statement of facts, we hold the merchandise here in question, identified by invoice items marked and checked as aforesaid, to be dutiable at the rate of 20 per centum ad valorem and 37% cents per pound under item 382.57 of said tariff schedules, for other women’s, girls’, or infants’ wearing apparel, not ornamented, and valued over $5 per pound. To the extent indicated the specified claim in the protests is sustained.
Judgment will be entered accordingly.